Citation Nr: 0325875	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-04 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate problems and 
impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1978 to July 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
prostate problems and impotence.  


FINDINGS OF FACT

The veteran's prostate problems and impotence, diagnosed as 
prostatitis, are related to a disease in service.


CONCLUSION OF LAW

The veteran's prostate problems and impotence, diagnosed as 
prostatitis, were incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.  

Factual Background

The veteran's service medical records at enlistment and 
separation were negative for any reported prostate problems 
or impotence.  However, sick call records dated from May 1979 
show that the veteran was treated for reducible inguinal 
hernia with resolution.  In May 1980, the veteran was seen 
for pain in the posterior urethra and bulb of penis.  The 
assessment was "cannot rule out chronic prostatitis."  An 
August 1980 consultation reported indicated non-specific 
urethritis.  In November 1980, the veteran reported burning 
on urination for a 2-month duration.  The veteran had a long 
history of pain in the left inguinal area that was diagnosed 
as left testiculus.  

From February through December 1981, the veteran reported 
complaints of a burning sensation on urination, urethral 
discharge, and dysuria.  Sores on tongue and penis of unknown 
origin were noted and the veteran was diagnosed with non-
specific urethritis, possible urinary tract infection, and 
urethral discharge.  In January 1982, the veteran was treated 
for right inguinal hernia associated with muscle strain after 
heavy exercise.  

Private medical records dated from August 1982 to April 1994 
reflect the veteran's treatment for prostatitis.  In August 
1982, the veteran complained of suprapubic pain during 
urination, dysuria, and burning on urination.  Physical 
examination revealed a very swollen and tender prostate.  
From January 1989 through July 1990, the veteran was treated 
for complaints of urinary frequency, lower abdomen 
discomfort, and frequent urination.  The veteran was 
diagnosed with tender prostate.  

From February through December 1993, the veteran was treated 
for urethral discharge and dysuria after sexual contact, and 
tingling at the tip of his penis with urethral discharge.  
The veteran was also treated for umbilical hernia with 
enlarged, slightly tender prostate.  

In April 1998, the veteran was treated for umbilical hernia 
and the examiner noted a history of prostatitis.  In June 
2000, the veteran was treated for urinary frequency with 
nocturia.  The diagnosis was prostatitis.  

In September 2002, the veteran testified at a hearing before 
the undersigned at the RO.  The veteran testified to a 
continuity of symptomatology and medical treatment for 
urinary problems and sexual dysfunction that had their onset 
in service.  The veteran reported discomfort and difficulty 
working with his urinary problems.  

In March 2003, the veteran underwent a VA genitourinary 
examination.  The claims file was reviewed and the examiner 
reported the veteran's narrative medical history to include 
nocturia  and frequency of urination since 1980.  The veteran 
stated that while serving in the Philippines, he had 
unprotected sex and was treated for gonorrhea in 1981.  
Current subjective complaints included urinary frequency of 
12 times daily, and 7 to 8 times, nightly.  There was some 
urinary hesitancy noted but no diminished urinary stream or 
dysuria.  The veteran did not report urinary incontinence.  
There was no history of surgery on the urinary tract, acute 
nephritis, hospitalizations for urinary tract disease, 
catheterization, dialysis, drainage procedures, invasive 
procedures, or treatment for malignancy.  

On physical examination, the examiner noted no penile or 
testicular lesions.  The epididymis and spermatic cord were 
free of lesions by palpation.  There were no penile 
deformities noted.  Rectal examination revealed no 
hemorrhoids or palpable rectal masses.  The prostate was not 
enlarged or tender, and no palpable masses were noted.  The 
seminal vesicles were free of any palpable lesions.  There 
were no residuals of genitourinary disease and no testicular 
atrophy noted.  Sensation and reflects were intact with 
peripheral pulses 2/4, bilaterally.  Laboratory results were 
within normal limits.  The diagnoses were chronic prostatitis 
and recurrent acute prostatitis in remission at the time of 
the examination.  

In June 2003, the examiner who conducted the March 2003 VA 
examination offered an opinion that the veteran's chronic 
prostatitis, sexual dysfunction, urethral discharge, and 
urinary problem are related to a disease or injury during 
active military duty.  The examiner noted that there was 
service medical evidence beginning in 1980 of the veteran's 
recurrent medical treatment for pain in the genitourinary 
area, urethral discharge, pain on urination, and other 
related symptoms.  Despite treatment through the years, the 
veteran's chronic prostatitis with related medical problems 
have continued.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran's prostate problems and sexual 
dysfunction have been documented in-service and after.  The 
veteran has testified to a continuity of symptomatology and 
medical treatment for urinary frequency, sexual dysfunction, 
urethral discharge since service.  The only competent opinion 
is that of the VA examiner, who concluded that the veteran's 
current disability, diagnosed as prostatitis, more likely 
than not began in service.  

The Board finds that the evidence is in favor of the grant of 
service connection.


ORDER

Entitlement to service connection for prostate problems and 
impotence, diagnosed as prostatitis, is granted.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



